Title: Course of Reading for William G. Munford, [5 December 1798]
From: Jefferson, Thomas
To: Munford, William Greene


          
            [5 Dec. 1798]
          
          
            
            
              Mathematics, Natl Philosophy Natural history till VIII. aclock in the morning
              Law from VIII. to XII. the first [2 hours] or 3 ½ […] the [longer works] in the 1st. column and the [residue] reading […] in the 2d column.
            
            
              
              large works
              tracts.
            
            
              Pike’s arithmetic
              Coke’s four institutes
              Perkins
            
            
              Mussenbroeck, or Martin’s Phil. Brit. or Nicholson.
              Coke’s repr
              Doctor & Student
            
            
              
              Vaughan
              Lambard’s L’eirenarchia
            
            
              Astronomy. Ferguson.
              Salkeld
              Dalrymple’s feudal tenures
            
            
              Anatomy. Cheselden.
              Ld. Raymond
              Hale’s history of the common law
            
            
              Nat. history. Buffon.
              Strange
              
            
            
              Chemistry. Lavoisier or Fourcroy
              Burrow.
              Gilbert’s Law of
              Devises
            
            
              Geograph.
              GuthrieMorse.
              such other later reporters as may be pointed out by gentlemen better acquainted with them.
              
              Uses.tenuresRentsDistressesEjectmentsExecutionsEvidence
            
            
              Agriculture
              
              
            
            
              Kirwan on soils Manures.
              Kaim’s Principles of Equity
              
            
            
              Hale’s vegetable statics.
              Vernon’s reports
              
            
            
              Home’s Gentleman farmer.
              Peere Williams
              Buller’s Nisi prius.
            
            
              
              Tracey Atkyns.
              Sayer’s Law of costs.
            
            
              
              Vezey.
              Cuningham’s Law of bills.
            
            
              
              Abridgment of cases in equity
              Hinde’s Practice in Chancery
            
            
              
              Wythe’s reports.
              Schomberg’s hist. of [Civ. 1.]
            
            
              
              Washington’s reports.
              Molloy de Jure [Mar.]
            
            
              
              
              Vattel.
            
          
          
            
            
              [Fine Arts] from [XII.] to II.
              Moral Philosophy [from?] […]& [night?]
            
            
              Lowthe’s grammar
              Condorcet’s Progress of the humn. mind
            
            
              Blair’s lectures
              
            
            
              Mason on Poetic [& prosaic] [num]bers
              Locke’s essays.
            
            
              
              Ld Kaim’s natural religion
            
            
              Sheridan on elocution
              Hume’s essays.
            
            
              Kaim’s elements of [crit]icism
              [Helveti]us’s works
            
            
              Cicero’s orations.
              Middleton’s works.
            
            
              Bolingbroke all his works as the  […]
              Epictetus
            
            
              
              Cicero’s Philosophics.
            
            
              Poe[try ad] libi[tum]
              Seneca. &c. ad libitum
            
          
          
          
            
            
              
              History
              
            
            
              Politicks
              Millot’s antient history
            
            
              Lockes [government]
              [Anach]arsis
            
            
              Sydney.
              Li[vy]
            
            
              Montesquieu
              Pol[ybius]
            
            
              Beccaria
              [Sallust]
            
            
              The Federalist
              [Caesar]
            
            
              Chipman
              [Tacitus]
            
            
              Burgh’s disquisitions
              Suetonius. here fill up the chasm to   Gibbons, from Eu[…] [to] […]
            
            
              Callender’s P[olitical Prog.]
              
            
            
              Turgot’s distribn [of riches].
              Gibbons.
            
            
              Sm[ith’s wealth nat.]
              
            
            
              Ha[tsel’s Prec. in H. Comm.]
              [Ma]llet’s Northern antiquities
            
            
              
              Millot’s [Modern] history
            
            
              
              [Voltaire]
            
            
              
              [Robertson] […] V
            
            
              
              [Watson on? Ph]ilips.
            
            
              
              [Millot’s hist of] France
            
            
              
              [Vertot’s hist of] [Spain]
            
            
              
              [Hist]ory of England […]
            
            
              
              Tacitus Germania [Agricola]
            
            
              
              Hume [to the] end of H[enry VI]
            
            
              
              [E.] IV by Habington.
            
            
              
              [E.V]
              }
              Sr Thomas More
            
            
              
              [R. III.]
            
            
              
              [H. VII. Ld Bacon]
            
            
              
              [H. VIII. Ld. Herbert Cherbury] [the 1st. column?]
            
            
              
              […]
            
            
              
              5th. column continued.
            
            
              
              E.VI.
              }
              by Godwin Bp. of Hereford.
            
            
              
              Mary
            
            
              
              Eliz. by Cambden
            
            
              
              the Stuarts [by] Mc.Caulay & Ludlow
            
            
              
              Wm.
              }
              by Burnet & Belsham
            
            
              
              Anne
            
            
              
              G. I. II. & III. by Belsham
            
            
              
              Baxter’s general hist. of [Engld]
            
            
              
              Buchanan’s hist. of Scotld
            
            
              
              Robertson’s [Mary]
            
            
              
              Wynne’s hist. of Ireland
            
            
              
              Robertson’s America.
            
            
              
              Douglass[’s] America.
            
            
              
              Stith’s history of Virginia
            
            
              
              Keith’s history of Virginia
            
          
        